DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Smeaton (0169489) in view of Kowats (5862721). 

In reference to claim 2, Smeaton discloses a backflow valve opening system, comprising: a backflow valve (A, Figure 1) having a valve body (at A’) and a handle (see figures below) extending therefrom, the handle having an elongated shaft (see figures below) configured to rotate relative to the valve body; a tool (B’, Figure 3) configured to removably secure over and engage with the handle (Figure 1), the tool having: a body (B’) forming a channel (formed as the space between prongs C, Figures 1 and 2 and see Figure on page 5 below) extending from a first side (i.e. a front side, also see figures below) to a second side (i.e. a rear side, also see figures below), the channel extending upward from a bottom surface (see figures below) of the body, the channel having contouring (i.e. a flat contouring, see figures below) that matches the elongated shaft contouring (i.e. flat contouring) of the handle (see figures below), an adapter (D’) extending from a top surface of the body (Figure 1), the adapter is configured to receive a hand tool (D), a notch (note; the definition of the term “notch” according to www.dictionary.com is defined as being; “an angular or V-shaped cut, indentation, or slit in an object” and “indentation” is defined as being; “a cut, notch, or deep recess”. Under a first interpretation, the notch is formed at “a”, which is clearly shown as being, an indentation or cut in the body thereby meeting the definitions above, see Figures 1 and 3. Or under a second interpretation, the notch is formed as an angular or V-shaped cut at an upper portion of the body, see figures below) extending into a side surface (note; under the first interpretation of the notch, the side surface is formed as a lateral or side surface of the body. Under the second interpretation of the notch, the side surface is formed as an upper side surface of the body, see figures below), wherein the channel is configured to secure over the backflow valve handle (Figure 1) and wherein the adapter is configured to receive torque from a user to loosen the backflow valve handle via the tool (Page 1, Column 2, Lines 7-23), but lacks, the adapter having a hexagonal shape. However, Kowats teaches that it is old and well known in the art at the time the invention was made to provide a similar tool (10) comprising an adapter (18) having a hexagonal shape (outer surface, see Figures 1-2, Column 1, Line 61-Column 2, Line 3 and Column 2, Lines 44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the adapter, of Smeaton, with the known technique of providing an adapter having a hexagonal shape, as taught by Kowats, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an adapter which can receive either a ratchet drive or a standard wrench thereby allowing a user to work in extremely close areas. 

    PNG
    media_image1.png
    464
    740
    media_image1.png
    Greyscale

[AltContent: textbox (Channel)][AltContent: ][AltContent: arrow][AltContent: textbox (2nd interpretation of Notch)][AltContent: arrow][AltContent: textbox (1st interpretation of Notch)][AltContent: textbox (Flat contouring of Channel)][AltContent: arrow]
    PNG
    media_image2.png
    458
    275
    media_image2.png
    Greyscale


In reference to claim 3, Smeaton discloses a method of opening a backflow valve, the method comprising: providing the tool of claim 1; securing the tool over the handle of the backflow valve such that the handle is positioned within the channel (Figure 1 and Page 1, Column 2, Lines 10-12), engaging the hand tool with the adapter (D’, Page 1, Column 2, Lines 14-15) and providing torque to the tool via the hand tool (D) to loosen the handle (Page 1, Column 2, Lines 7-23).
Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive. 
Applicant contends that, “The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach a backflow valve having a valve body and a handle extending therefrom, the handle having an elongated shaft configured to rotate relative to the valve body; and, a body forming a channel extending from a first side to a second side, the channel extending upward from a bottom surface of the body, the channel having contouring that matches a shaft contouring of the handle.” However, the examiner respectfully disagrees with this statement. The examiner  has provided annotated figures above (see pages 4-5) which clearly show a tool meeting the limitations of the claims including the backflow valve (A) having a valve body (A’) and a handle extending therefrom (see Figure on page 4 above), the handle having an elongated shaft configured to rotate relative to the valve body (see figures 1-3) and, a body (B’) forming a channel (formed as the space between prongs C, Figures 1 and 2 and see Figure on page 5 above) extending from a first side to a second side (see Figure on page 4 above), the channel extending upward from a bottom surface of the body (see Figures on pages 4 and 5 above), the channel having contouring (i.e. flat contouring) that matches the elongated shaft contouring (i.e. flat contouring) of the handle (see Figures on pages 4 and 5 above). Since, all of the structural limitations have been met the examiner believes that the rejection is popper. 
Next, the applicant generally contends that White (4542666, which was merely prior art made of record and not relied upon) fails to teach the features provided in the amended claims (see below). “In comparison to the cited references as a whole, it is believed that the art fails to disclose or teach the features hereby amended in the present claims.” However, the examiner respectfully disagrees with this statement. White does at least teach that it is known to provide a notch (see pertinent art of record below) that extends into a side surface of the body (see pertinent art of record below). Since, this reference was not applied in the rejection but rather only used to show that it is pertinent to applicant's disclosure no further response is deemed necessary. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White (4542666) shows that it is old and well known in the art to provide a wrench (10, similar to the wrench of Smeaton) having a body (14) that includes a channel (formed between opposing elements 14, Figure 2) configured to engage with a handle (50) of a valve (51, Figure 5) and wherein a notch (formed at the “bent” portion of 14, see Column 3, Lines 17-22 and 31-40 which meets the definition of being “an angular or V-shaped cut, indentation, or slit in an object”) extends into a side surface of the body (Figures 1-3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723